706 N.W.2d 730 (2005)
474 Mich. 970
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Sean Stephen TAYLOR, Defendant-Appellant.
Docket No. 128255, COA No. 251148.
Supreme Court of Michigan.
December 16, 2005.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal. The Court of Appeals decision in this case grafts onto the felony-murder statute offenses that the Legislature did not list there. M.C.L. § 750.316. We should review this decision to ensure that it is not a judicial expansion into an area that the *731 Legislature has clearly occupied. Hence, I would grant leave to appeal.